Citation Nr: 1646125	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-02 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently rated as 30 percent disabling prior to February 16, 2016, and 40 percent disabling since February 16, 2016.

2.  Entitlement to an increased rating for degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine, currently rated as 30 percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.

5.  Entitlement to an initial rating in excess of 40 percent for right upper extremity radiculopathy associated with degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine.

6.  Entitlement to an effective date earlier than February 16, 2016, for the grant of service connection for right lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.

7.  Entitlement to an effective date earlier than February 16, 2016, for the grant of service connection for left lower extremity radiculopathy associated with degenerative disc disease of the lumbar spine.

8.  Entitlement to an effective date earlier than February 16, 2016, for the grant of service connection for right upper extremity radiculopathy associated with degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 16, 2016.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION


The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

In May 2014, the Board denied the cervical and lumbar spine increased rating claims and the claim for TDIU.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (the Court), and the Court issued an order in November 2014 granting a joint motion for remand.  In July 2015, the Board remanded the cervical and lumbar spine increased rating claims and the claim for TDIU for further development.
 
In a February 2016 rating decision, the RO granted entitlement to TDIU effective February 16, 2016.  The RO also issued a supplemental statement of the case in February 2016 on the issue of entitlement to TDIU prior to February 16, 2016.

In the February 2016 rating decision, the RO also assigned a 40 percent disability rating for the lumbar spine disability effective February 16, 2016.  The assignment of a 40 percent disability rating is not a complete grant of benefits.  AB v. Brown, 6 Vet. App. 35 (1993).

In the February 2016 rating decision, the RO also granted service connection for radiculopathies of the right upper extremity and both lower extremities effective February 16, 2016, and assigned a 40 percent disability rating for the radiculopathy of the right upper extremity and two 20 percent disability ratings for the radiculopathies of the lower extremities, all effective February 16, 2016.  The Veteran perfected an appeal of the assignment of initial 40 percent and 20 percent ratings for the three radiculopathies and the effective date of the grant of service connection for the three radiculopathies.  

In light of the above, the issues are as stated on the first two pages of this decision.

The issues of entitlement to service connection for a headache disorder as secondary to the service-connected cervical spine disorder and entitlement to an effective date earlier than January 30, 2006, for the grant of service connection for degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine have been raised by the record in an April 2010 informal conference report and a March 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The service-connected radiculopathy of the right upper extremity is rated based on the upper radicular group.  A February 2016 VA neck examination report shows that in addition to radiculopathy involving the upper radicular group (C5/C6 nerve roots), there was decreased sensation in the right hand and fingers (C6-8) and decreased (4/5) finger flexion in the right fingers.  As there is evidence suggesting possible neurological involvement besides the upper radicular group, a VA peripheral nerves examination is necessary to determine the extent of neurological impairment in the right upper extremity that is related to the service-connected cervical spine disorder.

The service-connected radiculopathies of the lower extremities are rated based on the sciatic nerve.  A February 2016 VA back examination report shows that in addition to radiculopathy involving sciatic nerve (L4-S3 nerve roots), there was decreased sensation in upper anterior thigh (L2) on the right and in the thigh and knee (L3-L4) bilaterally as well as decreased (4/5) hip flexion bilaterally.  As there is evidence suggesting possible neurological involvement besides the sciatic nerve, a VA peripheral nerves examination is necessary to determine the extent of neurological impairment in the lower extremities that is related to the service-connected lumbar spine disorder.

The issue of entitlement to increased ratings for the cervical and lumbar spine disorders are inextricably intertwined with the issues of increased ratings for the radiculopathies because there is evidence of intervertebral disc syndrome.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The orthopedic and neurological disabilities could be rated based on incapacitating episodes of intervertebral disc syndrome or based on orthopedic and neurological manifestations, whichever would result in a higher rating.

Similarly, the issues of entitlement to earlier effective date for the grants of service connection for the three radiculopathies is inextricably intertwined with the issue of entitlement to TDIU prior to February 16, 2016.  See id.

As the claims are being remanded for other reasons, the RO should afford the Veteran the opportunity to identify treatment for the disabilities subject to this appeal and obtain any additional records from the Amarillo VA Health Care System from September 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his cervical and lumbar spine disorders and neurological disorders of the right upper extremity and both lower extremities as well as any other disabilities pertaining to his claim for TDIU prior to February 16, 2016, and obtain any identified records.  Regardless of the Veteran's response, obtain all records from the Amarillo VA Health Care System from September 2015 to the present.

2.  After the development in 1 is completed, schedule the Veteran for a VA examination to determine the nature and extent of his neurological manifestations of the cervical and lumbar spine disabilities.  The electronic claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to neurological manifestations of the cervical and lumbar spine disabilities.  

The examiner should describe the severity of the impairment of the upper radicular group from the radiculopathy associated with the service-connected degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine.  If the neurological involvement in the right upper extremity from the service-connected degenerative disc disease, degenerative joint disease, and spondylosis of the cervical spine affects nerves other than the upper radicular group, the examiner should specifically identify all nerves that are involved and comment on the severity of impairment.  

The examiner should comment on the severity of the impairment of the sciatic nerve from the radiculopathy in both lower extremities associated with the service-connected degenerative disc disease of the lumbar spine.  If the neurological involvement in either lower extremity from the service-connected degenerative disc disease of the lumbar spine affects nerves other than the sciatic nerve, the examiner should specifically identify all nerves that are involved and comment on the severity of impairment.

3.  Thereafter, the RO must readjudicate the issues on appeal with consideration of whether a referral for extraschedular rating is warranted.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







